EXHIBIT 99.1 THE MORTGAGE POOL The following information sets forth in tabular format certain information, as of the Cut-off Date, about the Mortgage Loans included in the Mortgage Pool in respect of Loan Group 1, Loan Group 2 and the Mortgage Pool as a whole.Other than with respect to rates of interest, percentages are approximate.In addition, the percentages in the column entitled “Percent of Aggregate Principal Balance Outstanding” are stated by that portion of the Cut-off Date Pool Principal Balance representing Loan Group 1, Loan Group 2 or the Mortgage Pool as a whole.The sum of the columns below may not equal the total indicated due to rounding.The Credit Bureau Risk Scores referenced in the following tables with respect to substantially all of the Mortgage Loans were obtained from one or more credit reporting agencies in connection with the origination of those Mortgage Loans. In addition, each weighted average Credit Bureau Risk Score set forth below has been calculated without regard to any Mortgage Loan for which the Credit Bureau Risk Score is unknown. GROUP 1 MORTGAGE LOANS Mortgage Loan Programs for the Group 1 Mortgage Loans in the Mortgage Pool Mortgage Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 30-Year 6-month LIBOR 19 4,030,689 1.01 212,142 7.931 360.00 555 76.6 2/28 6-month LIBOR 771 135,313,708 33.83 175,504 9.158 359.89 582 79.1 2/38 6-month LIBOR 389 82,331,816 20.58 211,650 8.571 479.93 568 77.7 2/28 6-month LIBOR – 60-month Interest Only 61 15,305,033 3.83 250,902 7.885 359.84 653 82.1 2/28 6-month LIBOR - 40/30-Year Balloon 13 3,032,750 0.76 233,288 7.788 359.33 569 70.7 3/27 6-month LIBOR 37 6,704,369 1.68 181,199 8.433 359.55 597 74.5 3/37 6-month LIBOR 17 3,236,410 0.81 190,377 8.000 479.63 587 78.1 3/27 6-month LIBOR – 60-month Interest Only 6 1,704,120 0.43 284,020 7.138 360.00 653 67.9 3/27 6-month LIBOR – 40/30-Year Balloon 1 113,824 0.03 113,824 6.990 356.00 602 89.8 3/27 6-month LIBOR – 50/30-Year Balloon 4 869,635 0.22 217,409 7.803 358.00 582 81.9 5/25 6-month LIBOR 23 4,112,420 1.03 178,801 8.406 360.00 584 73.9 5/35 6-month LIBOR 8 1,771,250 0.44 221,406 7.472 480.00 580 65.5 5/25 6-month LIBOR – 120-month Interest Only 7 2,008,780 0.50 286,969 7.470 359.70 660 80.3 5/25 6-month LIBOR – 40/30-Year Balloon 1 165,200 0.04 165,200 7.625 360.00 610 35.0 10-Year Fixed 1 64,000 0.02 64,000 8.375 120.00 581 59.5 15-Year Fixed 14 1,857,003 0.46 132,643 8.370 179.94 616 65.3 15-Year Fixed – Credit Comeback 1 133,900 0.03 133,900 10.500 180.00 567 89.3 20-Year Fixed 15 1,985,876 0.50 132,392 8.020 240.00 613 68.7 25-Year Fixed 3 483,000 0.12 161,000 7.588 300.00 625 71.7 30-Year Fixed 570 99,093,165 24.77 173,848 8.436 359.84 594 74.1 30-Year Fixed – Credit Comeback 31 4,587,039 1.15 147,969 8.753 359.27 606 79.8 40-Year Fixed 120 22,961,784 5.74 191,348 8.389 479.94 586 76.1 40-Year Fixed – Credit Comeback 2 281,000 0.07 140,500 8.623 480.00 605 71.6 30-Year Fixed – 60-month Interest Only 14 3,774,500 0.94 269,607 7.166 359.94 663 68.9 40/30-Year Fixed Balloon 18 3,997,694 1.00 222,094 8.696 359.60 578 69.1 50/30-Year Fixed Balloon 1 80,955 0.02 80,955 7.925 357.00 620 90.0 Total 2,147 399,999,919 100.00 1 Original Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Original Term (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) ARM 360 943 173,360,528 43.34 183,839 8.898 359.85 590 78.7 ARM 480 414 87,339,475 21.83 210,965 8.527 479.92 569 77.4 Fixed 120 1 64,000 0.02 64,000 8.375 120.00 581 59.5 Fixed 180 15 1,990,903 0.50 132,727 8.513 179.94 613 66.9 Fixed 240 15 1,985,876 0.50 132,392 8.020 240.00 613 68.7 Fixed 300 3 483,000 0.12 161,000 7.588 300.00 625 71.7 Fixed 360 634 111,533,352 27.88 175,920 8.415 359.81 596 74.0 Fixed 480 122 23,242,784 5.81 190,515 8.391 479.94 587 76.1 Total 2,147 399,999,919 100.00 Mortgage Loan Principal Balances for the Group 1 Mortgage Loans in the Mortgage Pool Range of Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 25,000.01 – 50,000.00 2 100,000 0.03 50,000 10.355 420.00 573 57.1 50,000.01 – 75,000.00 92 5,871,648 1.47 63,822 10.742 358.37 576 77.3 75,000.01 – 100,000.00 245 21,738,215 5.43 88,727 9.199 376.16 581 77.7 100,000.01 – 150,000.00 616 76,812,159 19.20 124,695 8.925 384.81 584 77.8 150,000.01 – 200,000.00 422 73,867,593 18.47 175,042 8.741 391.06 584 77.4 200,000.01 – 250,000.00 265 59,151,035 14.79 223,211 8.725 392.09 584 77.2 250,000.01 – 300,000.00 225 62,271,549 15.57 276,762 8.420 394.39 591 76.2 300,000.01 – 350,000.00 145 47,423,696 11.86 327,060 8.195 397.07 592 78.2 350,000.01 – 400,000.00 97 36,657,580 9.16 377,913 8.228 399.48 594 73.4 400,000.01 – 450,000.00 34 14,107,445 3.53 414,925 8.103 402.62 595 72.9 450,000.01 – 500,000.00 3 1,489,000 0.37 496,333 8.092 439.79 612 74.1 500,000.01 – 550,000.00 1 510,000 0.13 510,000 11.300 480.00 656 85.0 Total 2,147 399,999,919 100.00 2 State Distribution of the Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool State Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Alabama 27 3,549,769 0.89 131,473 9.589 386.13 586 85.0 Alaska 12 2,002,525 0.50 166,877 8.701 384.62 612 84.3 Arizona 72 12,407,916 3.10 172,332 8.332 405.70 597 80.4 Arkansas 7 917,050 0.23 131,007 9.420 360.00 573 80.5 California 213 59,682,973 14.92 280,202 7.760 420.71 581 70.2 Colorado 26 5,794,212 1.45 222,854 8.732 388.33 584 81.9 Connecticut 29 5,632,280 1.41 194,217 9.174 382.18 587 79.0 Delaware 5 599,710 0.15 119,942 10.027 420.61 575 80.6 District of Columbia 10 2,696,135 0.67 269,614 7.809 405.54 609 69.5 Florida 247 45,885,950 11.47 185,773 8.671 391.20 587 76.2 Georgia 97 13,175,644 3.29 135,831 9.220 371.20 596 82.7 Hawaii 8 2,883,750 0.72 360,469 8.483 407.35 595 74.2 Idaho 18 2,830,646 0.71 157,258 8.700 391.95 591 78.2 Illinois 105 18,189,100 4.55 173,230 9.052 377.71 586 80.1 Indiana 20 2,208,766 0.55 110,438 9.804 364.36 589 86.6 Iowa 11 1,450,100 0.36 131,827 9.977 386.57 595 83.9 Kansas 14 2,117,949 0.53 151,282 9.028 367.00 592 82.1 Kentucky 13 1,536,727 0.38 118,210 9.717 373.69 587 85.9 Louisiana 14 1,929,985 0.48 137,856 8.610 359.41 572 81.4 Maine 11 1,865,050 0.47 169,550 9.342 360.00 584 78.3 Maryland 107 22,009,382 5.50 205,695 8.824 399.92 579 77.5 Massachusetts 56 11,816,948 2.95 211,017 8.709 389.61 592 75.4 Michigan 37 4,773,406 1.19 129,011 9.464 381.57 588 84.5 Minnesota 19 3,872,386 0.97 203,810 8.879 367.72 600 78.4 Mississippi 20 3,050,434 0.76 152,522 8.731 385.31 573 78.3 Missouri 40 4,985,368 1.25 124,634 9.774 385.72 587 81.5 Montana 9 1,790,823 0.45 198,980 7.959 370.22 606 80.9 Nebraska 1 67,200 0.02 67,200 11.950 360.00 543 80.0 Nevada 23 4,492,220 1.12 195,314 8.317 400.27 586 78.0 New Hampshire 13 2,759,232 0.69 212,249 8.441 375.00 601 81.4 New Jersey 80 17,786,976 4.45 222,337 8.679 380.24 588 73.1 New Mexico 40 7,060,359 1.77 176,509 8.950 378.02 601 74.7 New York 94 25,575,557 6.39 272,080 8.244 386.79 590 68.5 North Carolina 45 6,317,912 1.58 140,398 9.990 382.74 590 81.6 Ohio 19 2,019,063 0.50 106,266 9.947 393.72 576 82.7 Oklahoma 16 1,714,460 0.43 107,154 9.236 373.66 615 87.2 Oregon 40 7,162,082 1.79 179,052 8.146 418.24 578 78.2 Pennsylvania 81 13,110,939 3.28 161,863 8.874 390.24 585 80.5 Rhode Island 7 1,258,740 0.31 179,820 8.649 347.16 585 71.2 South Carolina 21 3,048,202 0.76 145,152 9.479 377.90 581 82.2 South Dakota 4 752,150 0.19 188,038 10.825 360.00 580 85.1 Tennessee 29 4,397,670 1.10 151,644 8.992 384.58 602 80.9 Texas 191 24,196,587 6.05 126,684 8.966 363.04 586 79.1 Utah 40 7,395,396 1.85 184,885 8.670 373.38 593 78.8 Vermont 3 619,499 0.15 206,500 7.694 379.37 602 65.9 Virginia 59 11,212,945 2.80 190,050 8.498 391.26 583 80.2 Washington 62 14,755,459 3.69 237,991 8.233 412.40 584 79.3 West Virginia 6 721,900 0.18 120,317 10.536 382.69 577 79.7 Wisconsin 22 3,172,137 0.79 144,188 9.647 386.08 602 83.6 Wyoming 4 748,250 0.19 187,063 8.746 360.00 590 84.5 Total 2,147 399,999,919 100.00 3 Loan-to-Value Ratios for the Group 1 Mortgage Loans in the Mortgage Pool Range of Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 91 17,302,916 4.33 190,142 7.419 372.13 585 41.7 50.01 – 55.00 47 9,586,485 2.40 203,968 7.547 382.36 578 52.8 55.01 – 60.00 74 15,782,593 3.95 213,278 7.697 385.44 581 57.5 60.01 – 65.00 130 25,366,796 6.34 195,129 8.022 389.56 576 63.1 65.01 – 70.00 178 32,920,727 8.23 184,948 8.208 404.90 569 68.4 70.01 – 75.00 293 56,527,502 14.13 192,927 8.432 394.41 574 73.8 75.01 – 80.00 508 91,042,703 22.76 179,218 8.699 392.46 585 79.4 80.01 – 85.00 299 57,692,862 14.42 192,953 9.124 393.74 592 84.3 85.01 – 90.00 422 77,270,971 19.32 183,107 9.175 389.17 604 89.5 90.01 – 95.00 95 15,028,649 3.76 158,196 9.577 386.95 615 94.4 95.01 – 100.00 10 1,477,713 0.37 147,771 9.611 369.72 652 99.5 Total 2,147 399,999,919 100.00 Combined Loan-to-Value Ratios(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 90 17,105,416 4.28 190,060 7.420 370.89 585 41.6 50.01 – 55.00 46 9,336,485 2.33 202,967 7.550 382.96 577 52.8 55.01 – 60.00 73 15,407,593 3.85 211,063 7.717 386.05 580 57.5 60.01 – 65.00 129 25,155,496 6.29 195,004 8.016 389.81 576 63.1 65.01 – 70.00 178 32,920,727 8.23 184,948 8.208 404.90 569 68.4 70.01 – 75.00 287 54,836,652 13.71 191,068 8.449 394.75 574 73.8 75.01 – 80.00 499 89,840,455 22.46 180,041 8.695 392.98 584 79.3 80.01 – 85.00 301 58,329,262 14.58 193,785 9.100 393.96 592 84.2 85.01 – 90.00 427 78,122,521 19.53 182,957 9.152 388.73 605 89.1 90.01 – 95.00 97 15,544,699 3.89 160,255 9.547 383.88 615 93.9 95.01 – 100.00 20 3,400,612 0.85 170,031 9.181 383.16 630 88.7 Total 2,147 399,999,919 100.00 (1) The Combined Loan-to-Value Ratios presented in the foregoing table reflect only certain junior lien mortgage loans secured by the related Mortgaged Properties.See the definition of “Combined Loan-to-Value Ratio” under “The Mortgage Pool—Loan-to-Value Ratio” in the Prospectus Supplement. 4 Current Mortgage Rates for the Group 1 Mortgage Loans in the Mortgage Pool Range of Current Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 5.001 – 5.500 1 295,000 0.07 295,000 5.375 480.00 552 69.4 5.501 – 6.000 18 4,410,314 1.10 245,017 5.865 411.52 612 66.3 6.001 – 6.500 51 12,706,425 3.18 249,146 6.387 388.23 610 66.8 6.501 – 7.000 122 30,332,615 7.58 248,628 6.860 390.39 601 65.4 7.001 – 7.500 202 43,338,220 10.83 214,546 7.374 398.23 591 69.9 7.501 – 8.000 275 56,452,372 14.11 205,281 7.813 389.15 597 74.9 8.001 – 8.500 279 54,034,715 13.51 193,673 8.330 394.46 590 77.6 8.501 – 9.000 366 63,715,856 15.93 174,087 8.811 391.93 586 79.0 9.001 – 9.500 208 34,938,158 8.73 167,972 9.312 383.45 583 82.1 9.501 – 10.000 238 40,706,040 10.18 171,034 9.781 396.28 576 82.5 10.001 – 10.500 113 18,576,521 4.64 164,394 10.303 402.68 568 80.4 10.501 – 11.000 130 20,260,952 5.07 155,853 10.777 380.88 571 82.2 11.001 – 11.500 67 8,988,775 2.25 134,161 11.275 380.65 572 85.0 11.501 – 12.000 49 7,843,824 1.96 160,078 11.751 371.27 569 85.2 12.001 – 12.500 16 2,379,763 0.59 148,735 12.199 373.13 586 87.5 12.501 – 13.000 4 579,725 0.14 144,931 12.631 360.00 600 86.8 13.001 – 13.500 2 108,515 0.03 54,258 13.247 360.00 556 87.7 13.501 – 14.000 3 175,469 0.04 58,490 13.711 405.48 571 82.4 Greater than 14.000 3 156,660 0.04 52,220 14.265 401.29 548 88.4 Total 2,147 399,999,919 100.00 Types of Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool Mortgaged Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Single Family Residence 1,776 322,677,267 80.67 181,688 8.645 391.18 586 76.7 Planned Unit Development 248 49,395,856 12.35 199,177 8.664 387.02 589 80.8 Low-Rise Condominium 64 12,343,829 3.09 192,872 8.921 408.05 590 78.8 Two Family Home 43 11,175,477 2.79 259,895 8.411 400.24 599 66.6 Three Family Home 10 3,160,090 0.79 316,009 7.760 396.83 605 63.5 High-Rise Condominium 4 992,400 0.25 248,100 9.393 378.14 573 69.8 Four Family Home 2 255,000 0.06 127,500 10.567 360.00 559 58.6 Total 2,147 399,999,919 100.00 Loan Purposes for the Group 1 Mortgage Loans in the Mortgage Pool Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Refinance – Cash Out 1,767 344,247,835 86.06 194,821 8.551 392.38 586 75.9 Refinance – Rate/Term 205 35,663,009 8.92 173,966 8.547 388.03 595 80.7 Purchase 175 20,089,076 5.02 114,795 10.438 381.37 600 86.9 Total 2,147 399,999,919 100.00 5 Occupancy Types for the Group 1 Mortgage Loans in the Mortgage Pool(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Owner Occupied 2,074 388,447,623 97.11 187,294 8.624 391.33 586 76.9 Investment Property 54 8,757,041 2.19 162,167 9.418 399.97 618 76.3 Second Home 19 2,795,254 0.70 147,119 9.142 378.63 613 65.2 Total 2,147 399,999,919 100.00 (1) Based on representations by the borrowers at the time of origination of the related Mortgage Loans. Remaining Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Range of Remaining Terms (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1 – 120 1 64,000 0.02 64,000 8.375 120.00 581 59.5 121 – 180 15 1,990,903 0.50 132,727 8.513 179.94 613 66.9 181 – 300 18 2,468,876 0.62 137,160 7.935 251.74 616 69.2 301 – 360 1,577 284,893,881 71.22 180,656 8.709 359.84 592 76.9 Greater than 360 536 110,582,260 27.65 206,310 8.499 479.93 573 77.1 Total 2,147 399,999,919 100.00 Loan Documentation Types for the Group 1 Mortgage Loans in the Mortgage Pool Loan Documentation Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Full Documentation 1,549 270,313,112 67.58 174,508 8.451 392.34 582 78.7 Stated Income 598 129,686,808 32.42 216,868 9.049 389.55 598 72.9 Total 2,147 399,999,919 100.00 6 Credit Bureau Risk Scores for the Group 1 Mortgage Loans in the Mortgage Pool Range of Credit Bureau Risk Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 761 – 780 3 562,132 0.14 187,377 7.505 386.61 765 84.6 741 – 760 3 559,600 0.14 186,533 9.657 409.44 753 85.1 721 – 740 3 466,750 0.12 155,583 6.622 369.45 731 77.2 701 – 720 12 2,667,437 0.67 222,286 7.936 369.09 708 76.7 681 – 700 20 4,253,424 1.06 212,671 7.822 364.78 687 78.1 661 – 680 76 15,212,607 3.80 200,166 7.954 366.75 669 81.5 641 – 660 167 35,053,216 8.76 209,899 8.205 379.59 650 79.5 621 – 640 207 41,262,264 10.32 199,335 8.438 373.91 630 77.7 601 – 620 254 47,307,796 11.83 186,251 8.531 383.29 610 79.1 581 – 600 359 64,319,107 16.08 179,162 8.813 393.28 590 78.8 561 – 580 370 67,240,507 16.81 181,731 8.582 398.58 570 75.9 541 – 560 305 54,887,556 13.72 179,959 8.833 401.05 551 75.0 521 – 540 211 38,103,285 9.53 180,584 9.146 402.33 531 73.6 501 – 520 151 27,281,189 6.82 180,670 8.981 410.67 511 71.1 500 or Less 6 823,050 0.21 137,175 10.066 401.41 500 71.5 Total 2,147 399,999,919 100.00 Credit Grade Categories for the Group 1 Mortgage Loans in the Mortgage Pool Credit Grade Category Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) A 1,552 285,143,085 71.29 183,726 8.639 388.73 596 78.3 A- 195 38,928,260 9.73 199,632 8.819 392.17 572 76.9 B 260 50,984,396 12.75 196,094 8.571 398.71 565 73.0 C 131 23,523,097 5.88 179,566 8.594 406.46 559 68.7 C- 6 932,700 0.23 155,450 8.800 407.93 533 69.4 D 3 488,382 0.12 162,794 8.173 400.87 536 61.5 Total 2,147 399,999,919 100.00 Prepayment Penalty Periods for the Group 1 Mortgage Loans in the Mortgage Pool Prepayment Penalty Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 849 144,588,948 36.15 170,305 9.005 380.95 589 77.5 12 132 33,645,779 8.41 254,892 8.289 383.92 591 70.0 24 881 166,353,729 41.59 188,824 8.602 405.55 581 79.0 36 285 55,411,463 13.85 194,426 8.052 380.97 598 73.0 Total 2,147 399,999,919 100.00 7 Months to Next Adjustment Date for the Group 1 Adjustable Rate Mortgage Loans in the Mortgage Pool Range of Months to Next Adjustment Date Weighted Average Months to Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0
